974 So. 2d 1290 (2008)
In re Melissa H. TALLON.
No. 2008-B-0179.
Supreme Court of Louisiana.
February 22, 2008.


*1291 ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent was convicted of operating a motor vehicle while under the influence of alcohol. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Melissa H. Tallon, Louisiana Bar Roll number 27454, be suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period of five years, subject to the conditions set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that in the event respondent violates any of the conditions of probation set forth in the petition for consent discipline, probation may be summarily revoked and the deferred suspension made executory, or other discipline imposed, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
JOHNSON, J., would reject the consent discipline and assigns reasons.
JOHNSON, J., rejecting the consent discipline and assigning reasons.
Respondent entered a plea of no contest to Driving While Intoxicated (2nd offense). The court sentenced defendant to six (6) months in the Parish Jail, but deferred imposition of the sentence, and placed her on two (2) years supervised probation. The State opted to nolle prosequi three (3) additional charges.
Respondent has violated Rule 8.4(b) of the Rules of Professional Conduct (committed a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer), and I would reject the consent discipline (suspension for I year and 1 day, fully deferred) and impose an actual period of suspension.